Order entered October 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01224-CV

                   UNION PACIFIC RAILROAD COMPANY, Appellant

                                               V.

CATHERINE STOUFFER, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
GARY LEE STOUFFER, JR. AND AS NEXT FRIEND OF SHANNON STOUFFER AND
                 SHANE STOUFFER, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-15204

                                           ORDER
                        Before Justices Lang-Miers, Lewis, and Brown

       Before the Court are appellant’s September 4, 2013 motion for an extension of time to

file a notice of appeal and appellees’ September 6, 2013 motion to dismiss the appeal. We

GRANT appellant’s motion for an extension of time to file a notice of appeal. The notice of

appeal filed on September 4, 2013 is deemed timely for jurisdictional purposes.

       We defer appellees’ motion to dismiss the appeal to the submissions panel.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE